December 4, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
   TONY C. OGANSOY AND KELLY S. OGANSOY, INDIVIDUALLY AND AS
  REPRESENTATIVES OF THE ESTATE OF JETT AYDIN OGANSOY, Appellants

NO. 14-12-00749-CV                         V.

                         THE CITY OF HOUSTON, Appellee
                        ________________________________

       Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on May 18, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Tony C. Ogansoy and Kelly S. Ogansoy, Individually and as Representatives
of the Estate of Jett Aydin Ogansoy.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.